Filed Pursuant to Rule 424(b)(5) Registration No. 333-165814 PROSPECTUS SUPPLEMENT (To Prospectus Dated March 31, 2010) 25,000,000 Units Units Consisting of One Share of Common Stock and a Warrant to Purchase one-half of a Share of Common Stock We are offering 25,000,000 units, with each unit consisting of one share of our common stock and a warrant to purchase one-half of a share of our common stock (and the shares of common stock issuable from time to time upon exercise of the offered warrants), pursuant to this prospectus supplement and the accompanying prospectus. The purchase price for each unit is $0.80. Each warrant will have an exercise price of $0.80 per share and will be exercisable on or after the closing date of this offering through and including close of business on April 10, 2016. The units will not be certificated and the common stock and warrants will be immediately separable and will be separately transferable immediately upon issuance, but will be purchased together in this offering. Our common stock is presently quoted on the OTC Bulletin Board under the symbol “PYMX.” There is no established public trading market for the warrants and we do not expect a market to develop. In addition, we do not intend to apply for listing of the warrants on any national securities exchange. On April 5, 2011, the last reported sale price of our common stock on the OTC Bulletin Board was $0.79 per share. Our business and an investment in our securities include significant risks. See “Risk Factors” beginning on page S-8 of this prospectus supplement and in our Annual Report on Form 10-K for the year ended December 31, 2010, which has been filed with the Securities and Exchange Commission and is incorporated by reference in this prospectus supplement and the accompanying prospectus. Per Unit Total Public offering price $ 0.800 $ 20,000,000 Underwriting discount1 $ 0.048 $ 1,200,000 Proceeds, before expenses, to us $ 0.752 $ 18,800,000 1 See “Underwriting” for a description of the compensation payable to the underwriters. We have granted an option to the underwriters to purchase up to 3.75 million additional units. The underwriters may exercise this option at any time within 30 days after the date of this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the units against payment on or about April 11, 2011. Cowen and Company Roth Capital Partners Rodman & Renshaw, LLC Noble Financial Capital Markets April 5, 2011 TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement S-1 Cautionary Statement Regarding Forward-Looking Statements S-2 Prospectus Supplement Summary S-4 Risk Factors S-8 Use of Proceeds S-25 Market For Common Equity and Related Stockholder Matters S-25 Dilution S-27 Description of Securities S-28 Underwriting S-34 Where You Can Find More Information S-36 Incorporation of Certain Documents By Reference S-36 Legal Matters S-37 Experts S-37 Prospectus Page About This Prospectus 2 Where You Can Find More Information 2 Incorporation of Certain Documents By Reference 2 Forward-Looking Statements 3 About Polymedix, Inc 4 Business History 4 Risk Factors 5 Use of Proceeds 5 General Description of Securities We May Offer 5 Description of Capital Stock 6 Description of Warrants 10 Description of Units 11 Plan of Distribution 12 Legal Matters 13 Experts 13 ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the terms of the offering of units and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus. The second part, the accompanying prospectus, provides more general information. Generally, when we refer to this prospectus, we are referring to both parts of this document combined together with all documents incorporated by reference. To the extent there is a conflict between the information contained in this prospectus supplement or any “free writing prospectus” we may authorize to be delivered to you, on the one hand, and the information contained in the accompanying prospectus or any document incorporated by reference therein, on the other hand, you should rely on the information in this prospectus supplement or such free writing prospectus, as the case may be, provided that, if any statement in one of these documents is inconsistent with a statement in another document having a later date—for example, a document incorporated by reference in the accompanying prospectus—the statement in the document having the later date modifies or supersedes the earlier statement. We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference in this prospectus supplement or the accompanying prospectus were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. You should rely only on the information contained in or incorporated by reference in this prospectus supplement, the accompanying prospectus and any related “free writing prospectus” required to be filed with the Securities and Exchange Commission, or SEC. We have not authorized any other person to provide you with additional or different information. If anyone provides you with additional or different information, you should not rely on it. We are not making an offer to sell the units in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus supplement, the accompanying prospectus, any such “free writing prospectus” and the documents incorporated by reference herein and therein is accurate only as of their respective dates.
